      2:20-cv-01054-MBS          Date Filed 02/23/21       Entry Number 36         Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

Sapphire Enterprises, LLC d/b/a     )                  Civil Action No.: 2:20-cv-1054-MBS
As Seen on TV Plus and d/b/a As Seen on
                                    )
TV, by and through its Assignee,    )
Madisyn Jecha,                      )
                                    )
        Plaintiff,                  )
                                    )
v.                                  )                                  ORDER
                                    )
Allstate Insurance Company,         )
                                    )
        Defendant.                  )
____________________________________)

       This matter is before the court on the Motion to Alter or Amend Order and Judgment

                                    ntiff Sapphire Enterprises, LLC d/b/a As Seen on TV Plus and

                                                   ough its Assignee Madisyn Jecha (collectively,

                                  ourt has carefully reviewed the relevant filings and the applicable

law and, for the reasons set forth in this order, denies the Motion to Amend.

                                         BACKGROUND

       The factual background and procedural history of this case is thoroughly set forth in the

order issued by this court on October 14, 2020, ECF

familiarity therewith. Plaintiff asserted causes of action for breach of contract and bad faith against



                                    defend Sapphire in a state court action that Plaintiff initiated in

2016. Defendant filed a motion to dismiss pursuant to Federal Rules of Civil Procedure 12(b)(2),

(4), (5), and (6) and for judgment on the pleadings pursuant to Rule 12(c)

                                     that Plaintiff failed to provide sufficient process and that such
      2:20-cv-01054-MBS           Date Filed 02/23/21      Entry Number 36        Page 2 of 6




failure precluded the court from exercising personal jurisdiction over Defendant, and that the



claims are time-barred. Plaintiff opposed the Dispositive Motion on the bases that Defendant had

made a voluntary appearance in the action and elected to defend itself on the merits and that

                                        iver to any challenge to the

jurisdiction over it. Plaintiff                                         ent regarding the statute of

limitations.

                                         service of process on the Secretary of State was insufficient

under South Carolina law to effect service on Defendant. The court also found that federal law

governs the question of waiver in this matter and concluded that Defendant had preserved its

objections to the sufficiency of process and to the                          onal jurisdiction over it.

                                  s contention raised in the opposition to the Dispositive Motion that

good cause exists to extend the amount of time to serve Defendant, the court determined that

Plaintiff had not demonstrated good cause for extending the deadline under Rule 4(m). Finding it

lacked personal jurisdiction over Defendant, the court declined to reach the argument regarding

statute of limitations and rather dismissed the complaint without prejudice.

       On November 10, 2020, Plaintiff filed the Motion to Amend and a supporting

memorandum raising numerous contentions. ECF Nos. 33, 33-1. Defendant filed a response on

November 24, 2020, ECF No. 34, and Plaintiff filed a reply on December 1, 2020, ECF No. 35.

                                       LEGAL STANDARD

       Plaintiff moves under Federal Rule of Civil Procedure 59(e), which provides that a party

may move to alter or amend a judgment within 28 days after the entry of the judgment. Fed. R.

Civ. P. 59(e). The Fourth Circuit has advised that a Rule 59(e) motion is discretionary and should



                                                   2
      2:20-cv-01054-MBS            Date Filed 02/23/21      Entry Number 36       Page 3 of 6




                                                      ng change in controlling law; (2) to account for

new evidence not available at trial; or (3) to correct a clear error of law or prevent manifest

             Pac. Ins. Co. v. Am. Nat. Fire Ins. Co., 148 F.3d 396, 403 (4th Cir. 1998) (citing EEOC

v. Lockheed Martin Corp., 116 F.3d 110, 112 (4th Cir. 1997)). See Robinson v. Wix Filtration

Corp. LLC, 599 F.3d 403, 411 (4th Cir. 2010). A motion seeking reconsideration of an order is

not the proper vehicle for rehashing evidence, legal theories, or arguments that a party could have

offered or raised prior to the c                                   , such a motion serves the narrow

purpose of allowing a party to correct manifest errors of law or fact or to present newly discovered

evidence. As such, reconsideration of a judgment                              traordinary remedy that

                             Pac. Ins. Co., 148 F.3d at 403.

                                           DISCUSSION

       Plaintiff asserts that amendment is appropriate so as to correct a clear error of law or to

prevent manifest injustice and raises six arguments:

       (1) Service of process on the Secretary of State was proper service under South
           Carolina Code Sections 15-9-245 and                  15-9-300 because in its
                                                  tate denied being licensed in South
           Carolina and the Order wrongly assumed that South Carolina Code Section 15-
           9-270 was the only proper method of service;

       (2) Service under South Carolina law was proper because South Carolina courts
           have never required exacting compliance with statutory service rules where a
           defendant has actual notice of the proceedings and because service of process
           is a distinct concept from personal jurisdiction and merely the procedural means
           by which a court gives notice to a defendant and asserts jurisdiction;

       (3) Allstate waived the defense of insufficiency of service of process by delaying
           its assertion and participating through discovery in defending on the merits,
           especially when its purported reservation of the defense failed to specify the
           manner in which the requirements of service were not met;

       (4)                                              y appearance under Rule 4(d) of the
             South Carolina Rules of Civil Procedure;



                                                  3
      2:20-cv-01054-MBS         Date Filed 02/23/21      Entry Number 36        Page 4 of 6




       (5) Good cause exists for the Court to extend the time in which to effect service of
           process because Plaintiff made reasonably diligent efforts to effect service and
           Allstate was evasive in defending on the merits while having failed to specify
           the manner in which the requirements of service were not met; and

       (6)
             and for Judgment on the Pleadings as a motion under Rule 6(b)(1)(B) of the
             Federal Rules of Civil Procedure and find that excusable neglect exists to
             extend the time in which to effect service of process by delivery of the
             Summons and Complaint on the Director of the Department of Insurance.

ECF No. 33.

       Defendant opposes the Motion to Amend and argues that Plaintiff is entitled to no relief

under Rule 59(e) because Plaintiff improperly asserts both new arguments and arguments the court

previously rejected. ECF No. 34. Defendant contends that Plaintiff had ample opportunity to

argue that service of process on the Secretary of State was proper and that the court should permit

additional time under Rule 6(b)(1)(B), and chose not to raise such arguments; and that Plaintiff

has already raised and the court already addressed the other arguments regarding actual notice,

waiver, and good cause.1

       The court agrees with Defendant that relief under Rule 59 is not warranted. Plaintiff seeks

relief based on arguments already presented in                             motion and arguments it

could have raised in opposition and chose not to. With respect to previously raised arguments,



1
  With respect to the fourth contention regarding voluntary appearance as a substitute for service,
Defendant asserts that the argument is a new one the court should decline to entertain, and
contends, should the court consider the argument,
issue of [voluntary appearance] by determining whether the defendant waived any objection to
the failure to file or serve a summons and to the lack of personal
(citing Estate of Knight v. Whitten, No. 2016-000748, 2018 WL 5099639, *1 (S.C. App. Sep. 19,
2018). For the reasons stated in the Order, the court finds no waiver. Furthermore, the court
specifically noted in the Order that Plaintiff                        at prior to removal
Defendant conducted itself in a way in state court that effectively waived its right to challenge
                                  F No. 31 at 8 n.5. Whether the argument is styled as one of waiver
or voluntary appearance, the court is not persuaded that Defendant conducted itself in such a way
as to permit the court to exercise personal jurisdiction over it.
                                                 4
        2:20-cv-01054-MBS         Date Filed 02/23/21       Entry Number 36         Page 5 of 6




Plaintiff has identified no clear error of law in the Order and the court declines to revisit its ruling

as to those matters. With respect to the newly raised arguments, Plaintiff has not shown that the

court misapprehended the facts or arguments presented, or that manifest injustice would result

absent the court vacating the Order. With respect

to Amend, the court finds it noteworthy that Plaintiff did not in its opposition to the Dispositive

Motion contest that it failed to provide sufficient process. With resp

contention, Plaintiff had the better part of a year to move under Rule 6(b)(1)(B) and did not, and

the court does not find on the circumstances presented here that permitting Plaintiff such relief at

this late date is appropriate. For very similar reasons the court finds no manifest injustice in

maintaining its initial ruling. As noted in the Order, the court acknowledges that the applicable
                                                                                                       2
statute of limitations may pose an impediment to

However, the court declines to disturb its ruling on manifest injustice grounds because, simply put,

Plaintiff was on notice of the precise                                ent service of process argument

by, at the very latest, July 21, 2020, when Defendant filed the motion to dismiss. As of that date,

if not in fact before, Plaintiff could have sought to cure the defect even while maintaining a position

that service was proper or that Defendant had conducted itself in such a way as to permit the

exercise of personal jurisdiction. Rather than attempt to cure the defect, Plaintiff elected instead

to rely on the waiver argument. For these reasons the court finds that Plaintiff has not shown it is

entitled to relief under Rule 59(e). The Motion to Alter or Amend Order and Judgment, ECF No.

33, is denied.

          IT IS SO ORDERED.




2
    The court makes no finding as to the statute of limitations argument.
                                                   5
     2:20-cv-01054-MBS       Date Filed 02/23/21   Entry Number 36     Page 6 of 6




                                                     /s/Margaret B. Seymour
                                                     Margaret B. Seymour
                                                     Senior United States District Judge

February 23, 2021
Charleston, South Carolina




                                           6
